On Rehearing Denied

PER CURIAM.
By motion for rehearing en banc, which we treat as including a motion for rehearing, defendant-petitioner Battie contends that our denial of relief in his case is inconsistent with the granting of relief in the case of Walker v. State, 742 So.2d 342 (Fla. 3d DCA 1999). We disagree and deny rehearing.
In Walker, this court denied a belated appeal. Eight days later, which was before the expiration of the rehearing time in Walker, the Florida Supreme Court announced State v. Trowell, 739 So.2d 77 (Fla.1999). Because the rehearing time had not yet expired and the Walker decision had not yet become final, this court ordered rehearing and granted relief in accordance with Trowell.
In the present case, by contrast, the opinion denying relief became final in 1998. The Trowell decision was not announced until 1999. As we have previously explained, if petitioner was aggrieved by our decision in his case in 1998, it was necessary for petitioner to seek review in the Florida Supreme Court.
Rehearing denied.